Citation Nr: 0000319	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-26 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1969 to January 1972 
and from November 1974 to November 1980.  

This matter comes before the Board of Veterans' Appeals ( 
Board) on appeal from a January 1996 rating action in which 
the RO determined that new and material evidence had not been 
presented with which to reopen the claim of entitlement to 
service connection for PTSD and accordingly, the claim was 
denied. 

The record reflects that in December 1972, the RO denied the 
claim of entitlement to service connection for anxiety 
neurosis.  That decision was not appealed.  Subsequently, the 
veteran filed to reopen the claim and by rating action of 
October 1988, the RO denied the claim of entitlement to 
service connection for PTSD.  That determination was not 
appealed.  The veteran then filed to reopen his claim in 
August 1995 which led to the January 1996 denial of the claim 
based upon the failure to submit new and material evidence.  

The Board notes that in the November 1997 and August 1999 
Supplemental Statements of the Case, the RO advised the 
veteran of the laws and regulations pertaining to claims of 
entitlement to service connection for PTSD on an original 
basis, without regard to the issue of whether new and 
material evidence had been submitted.  Apparently, the RO 
considered the claim reopened.  Given that fact, the Board's 
current characterization of the issue on appeal cannot be 
said to have inured to the prejudice of the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The record reflects that the veteran requested a personal 
hearing at the RO which was scheduled for July 1998.  
However, in a written statement dated in July 1998, the 
veteran indicated that he would accept an informal hearing in 
lieu of a formal hearing.  The record includes a Decision 
Review Officer conference report dated in July 1998 which 
showed that the veteran and his representative were contacted 
and that it was agreed that the veteran's alleged stressors 
would be provided in writing and the RO would undertake to 
verify the alleged stresors.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The RO denied service connection for PTSD in October 1988 
and for an acquired psychiatric disorder, including PTSD in 
November 1989.  These decisions were not appealed. 

3.  New probative, relevant evidence concerning the issue of 
service connection for PTSD has been received.

4.  The veteran's claim for service connection for PTSD is 
plausible.

5.  The veteran did not engage in combat with the enemy.

6.  The evidence does not reflect that the veteran sustained 
a qualifying, verifiable stressor during the course of his 
military service which supports a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1988 and November 
1989 RO decisions denying service connection for PTSD is new 
and material, and the veteran's claim for service connection 
for PTSD has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  PTSD was not incurred in or aggravated as a result of 
either of the veteran's periods of active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a grant of service connection is 
warranted for PTSD, based upon incidents occurring during his 
Vietnam military service.  Specific contentions of the 
veteran will be described below.  In the interest of clarity, 
the Board will initially review pertinent law and VA 
regulations.  The factual background of this case will then 
be discussed.  Finally, the Board will analyze the claim and 
render a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychiatric 
disability was incurred in service, or a psychosis was 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or manifestation of a psychosis within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Factual Background

The veteran's report of transfer or discharge from the Armed 
Forces reflects that he is the recipient of the National 
Defense Service Medal, the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  The National Defense 
Service Medal is awarded for honorable active service for any 
period between June 27, 1950 and July 27, 1954, or between 
January 1, 1961 and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  The Vietnam Service Medal is awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspaces thereover in 
direct support of operations in Vietnam.  Id. at 6-1.  The 
Republic of Vietnam Campaign Medal is awarded to those 
personnel who (1) served in the Republic of Vietnam for 6 
months during a specified period; or, (2) served outside the 
geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months; or, (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 6 
months but were wounded, captured or killed.  See Army 
Regulation 672-5-1, 28.  His military occupational specialty 
was personnel specialist.  The veteran served in Vietnam from 
December 1969 to November 1970.

Upon enlistment examination conducted in July 1969, a 
psychiatric evaluation revealed no abnormalities.  The 
veteran's service medical records dated between 1969 and 1971 
are devoid of any mention of any psychiatric complaints, 
symptoms or diagnoses.  The veteran denied any psychiatric 
symptoms during his December 1971 separation physical 
examination and a clinical psychiatric evaluation revealed no 
abnormalities.  

Upon VA examination conducted in April 1972, neurological and 
psychiatric evaluations were normal.

In October 1972, the veteran filed a claim of entitlement to 
service connection for a nervous condition.  A VA medical 
record showed that the veteran was hospitalized in October 
1972 during which time diagnoses of mild anxiety neurosis and 
inadequate personality were made and it was reported that 
this was the first psychiatric hospitalization for the 
veteran.

The veteran then had a second period of service from November 
1974 until November 1980.  Upon re-enlistment examination 
conducted in April 1974, a psychiatric evaluation revealed no 
abnormalities.  The veteran's service medical records dated 
between 1974 and 1980 are devoid of any mention of any 
psychiatric complaints, symptoms or diagnoses.  Treatment was 
provided for insomnia on one occasion in January 1976.  The 
veteran denied any psychiatric symptoms during his January 
1980 separation physical examination and a clinical 
psychiatric evaluation revealed no abnormalities.  Treatment 
for a nervous condition in 1972 was noted upon the separation 
examination report.

In a February 1988 statement from the veteran's sister, 
received in May 1988, she reported that when the veteran 
returned from Vietnam he talked about body bags, bombing 
raids, dead people, nightmares and an inability to sleep.  
She stated that he changed after Vietnam and that he had 
flashbacks.

In March 1988, the veteran filed a claim of entitlement to 
service connection for a psychiatric disorder to include 
PTSD.  

VA medical records dated in March and April 1988 showed that 
the veteran was attending Vietnam group meetings; however no 
diagnosis of PTSD was shown in those records.

The veteran underwent a VA psychiatric evaluation in July 
1988 at which time he complained of depression, nightmares 
and flashbacks.  No specific military incidents were 
reported.  A diagnosis of adjustment problem with mixed 
emotion was made.  

By rating action of October 1988, the RO denied the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  That decision was not appealed.

In November 1989, a medical statement dated in January 1988 
from the chief of the psychology service at a VA Medical 
Center (VAMC) was received.  Therein it was reported that the 
veteran was seen in January 1988, at which time he was 
evaluated as manifesting psychological characteristics and 
problems related to his military service in Vietnam.  In a 
November 1989 rating decision, the denial of the claim was 
continued, and no appeal was received.

In February 1995, the veteran requested that his claim be 
reopened.  In August 1995, a formal claim of entitlement to 
service connection for PTSD was filed.

VA outpatient records showed that the veteran was treated for 
PTSD from March 1995 to July 1995.  Assessments of PTSD and 
alcohol abuse were made during that time.

The veteran underwent an initial VA psychiatric evaluation 
for PTSD in July 1995 at which time he indicated that his 
problems started in Vietnam.  A history of events was not 
reported.  Diagnoses of PTSD and alcohol abuse were made.

In August 1995, the veteran underwent an evaluation by a VA 
PTSD clinical team.  The history indicated that the veteran 
served in Vietnam with the 1st Aviation Brigade, 212th Combat 
Aviation Battalion from December 1969 to November 1970 and 
that he was in the Da Nang/Chu Lai area.  It was reported 
that the veteran's MOS was clerk typist but that he 
frequently served guard duty and was subjected to sniper and 
sapper attacks.  The assessment indicated that the veteran 
had suffered from symptoms of PTSD since his return from 
Vietnam.  A long history of sleep-related problems with war-
related nightmares, and walking and talking in his sleep was 
noted.  A diagnosis of chronic PTSD with anxiety and 
depression was made.

In September 1995, a VA medical report was received which 
showed that the veteran was hospitalized in January 1988, at 
which time diagnoses of dysthymic depressive mood disorder 
and PTSD were made.  The report indicated that the veteran 
sought treatment because of flashbacks.  No specific incident 
of service was mentioned.

The veteran underwent a VA PTSD evaluation in September 1995.  
The report indicated that the veteran served on duty in 
Vietnam from December 1969 through November 1970, performing 
duty as a truck driver, security, guard duty, supply, setting 
up positions and manning machine guns.  At that time, he 
identified the following events as stressors which occurred 
during service: (1) the veteran was standing near a building 
talking to a friend when they heard an explosion and then a 
closer explosion, when it became clear that they were under 
attack; the veteran froze and his friend grabbed him and 
dragged him into a bunker, the attack then ended; (2) when 
the veteran was first in Vietnam there was a rocket attack 
which blew the roof off a building which was near the 
veteran; (3) the veteran had to constantly worry about 
snipers; (4) a gas attack occurred in the middle of the night 
and everyone was choking; the veteran reported that his 
breathing stopped and he thought he was going to die, but 
then his breathing returned; and (5) the veteran was on guard 
duty when a mortar attack occurred, and when he ran for 
safety in a bunker, he discovered a "gang bang" and was 
told he would have to pay $5.00 to get in.

Upon examination conducted in September 1995, the veteran 
reported that his sleep was better and his nightmares were 
reduced on sleeping medication.  Diagnoses of malingering and 
avoidant personality disorder were made.  The examiner 
indicated that although the veteran demonstrated a number of 
symptoms of PTSD, the way he reported them and the lack of 
detail gave the examiner a sense that he was reciting off a 
list of known symptoms.  It was noted that there was never a 
sense of sadness or emotion when speaking of Vietnam and that 
the veteran was not guarded or restricted in his affect which 
was inconsistent with PTSD.   

The VA examiner who had evaluated the veteran in September 
1995 requested a second evaluation in order to clarify 
conflicting data presented at that time; accordingly, a 
second VA PTSD evaluation was conducted in October 1995.  At 
that time the veteran reported that he had served in Vietnam 
for almost a year in Chu Lai and Da Nang.  He indicated that 
his MOS was a clerk, but that he also performed duties as a 
truck driver and a supply clerk.  The veteran reported that 
his traumatic exposure primarily occurred while on guard duty 
but could not describe significant traumatic events during 
the examination.  He did report having intense fear during 
rocket and mortar attacks and indicated that he did not 
observe anyone killed or wounded.  

Upon examination, the veteran reported that he suffered from 
mood changes and sleep disturbances after returning from 
Vietnam.  Diagnoses of symptoms of PTSD and avoidant 
personality disorder were made.  The examiner indicated that 
the veteran appeared to be suffering from some symptoms of 
PTSD which were mild to moderate.  It was noted that the 
veteran appeared to lack sufficient trauma and attendant 
symptoms to justify a severe case of PTSD.  It was commented 
that his problems appeared to center on his social isolation, 
work dysfunction and sexual identity struggles.  

By rating action of January 1996, the RO determined that new 
and material evidence with which to reopen the claim of 
entitlement to service connection for PTSD had not been 
presented.  That decision was appealed.

In a substantive appeal filed in May 1996, the veteran 
reported additional stressors.  He indicated that he had 
served with a Marine, C. L. who had died during an attack 
while the veteran was detached to the Marines.  He also 
identified another serviceman and indicated that this man had 
saved his life by pulling him into a bunker during a heavy 
mortar attack on the 245th Combat Ava. Co. (Da Nang).  He 
requested official verification of these stressors.  

In a November 1997, Supplemental Statement of the Case, the 
RO denied the claim of entitlement to service connection for 
PTSD.  Therein, the RO indicated that a search had been made 
of the Vietnam Registry of Casualties, in which it was shown 
that the serviceman identified by the veteran in his 
substantive appeal was killed in Vietnam in August 1969, 
several months before the veteran arrived there.

In July 1998, a statement from the veteran's brother was 
received indicating that upon the veteran's return from 
Vietnam, he experienced insomnia and an almost 
uncontrollable, violent temper.  A July 1998 statement from 
another of the veteran's brothers, who was also a registered 
nurse, attested to such symptoms and also identified specific 
incidents.

Also received for the record was an evaluation of the veteran 
conducted by the Vet Center in July 1998.  The report 
indicated that the veteran had been seen since 1981 and had 
attended support groups.  It was concluded that he had 
symptoms of PTSD and it was noted that he had a long history 
of depression and instability in keeping employment due to 
anxiety and internalized anger.

In July 1998, the veteran provided a statement in which he 
provided additional information concerning his alleged 
stressors.  He reported that from approximately February 1970 
to July 1970 he served with the 245th Air Service and that 
during this time an officer that he knew and liked was 
killed.  He also indicated that he was gassed in October 
1970, at which time he was attached to the 21st RAC.  

The RO requested the assistance of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), [(formerly, 
the United States Army and Joint Services Environmental 
Support Group] to corroborate the veteran's claimed 
stressors.  By letter dated in October 1998, USASCRUR 
forwarded a copy of the 1970 unit history of the 212th Combat 
Aviation Battalion (212th CAB) documenting the unit's 
locations and significant situations encountered by the unit 
during the period. 

In an August 1999 Supplemental Statement of the Case, the RO 
denied the claim of entitlement to service connection for 
PTSD.

Analysis

New and material evidence/reopened claim

A claimant must file a notice of disagreement with a 
determination of the RO within one year of the date of 
notification of the denial; otherwise, the determination is 
final.  38 C.F.R. § 20.302 (1999).  Reopening a claim for 
service connection which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

In this case, the RO denied service connection for PTSD in 
1988 and 1989 on the basis that PTSD was not found.  The 
evidence before the RO did not include any diagnosis of PTSD.  
However, the evidence presented since those decisions 
contains multiple diagnoses of PTSD, and the Board concludes 
that this evidence is new and that it is material, in that it 
must be considered to fairly decide the merits of the claim.  
Because the RO apparently reopened the claim pursuant to the 
Supplemental Statement of the Case issued in November 1997 
and it considered the claim on the basis of a review of all 
the evidence, there is no prejudice to the veteran in 
proceeding to decision on a de novo basis.  Initially, it 
must be decided whether or not a well-grounded claim has been 
presented.

Well groundedness/duty to assist/standard of proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  In ascertaining whether 
a claim is well grounded, the truthfulness of evidence 
proffered in its support is presumed.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

As discussed above, a veteran seeking service connection for 
PTSD must satisfy the initial burden of submitting a well-
grounded claim by furnishing (1) medical evidence of a 
current disability, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD disability.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 136-137 (1997).

Having carefully reviewed all of the evidence of record and 
presumed it credible, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.   The August 1995 opinion of the VA PTSD 
clinical team has proffered a diagnosis of PTSD, and 
indicated that he had suffered from symptoms of PTSD since 
his return from Vietnam.  The veteran's alleged stressors of 
the relevant Vietnam experiences are presumed credible at 
this predicate stage of analysis.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  However, the Board wishes to point out that 
while the veteran's assertions are presumed credible for the 
limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond that predicate determination.  Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993).  The Board is required to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry.  Rather it places upon VA the 
duty to assist the veteran in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  In this regard, the Board finds that the duty to 
assist has been fulfilled to the extent possible.  The 
veteran has been given an opportunity to identify his 
service-related stressors and the RO has taken steps to 
verify the veteran's accounts.

Once the evidence has been assembled, it is the 
responsibility of the Board to evaluate all of the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen, 10 Vet. App. at 
138.

Regarding the initial § 3.304(f) PTSD element, if there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  See Cohen, 10 Vet. App. at 140.  

In this regard, diagnoses of PTSD were made in January 1988, 
July 1995 and in August 1995 by a VA PTSD clinical team.  
Given that the record does contain a diagnosis of PTSD made 
in August 1995 by mental-health professionals, the Board 
concludes that a current, clear, and unequivocal diagnosis of 
PTSD is of record.  

However, the Board must also point out that there is evidence 
of record which suggests that the veteran does not meet the 
criteria for a diagnosis of PTSD.  Upon VA examination 
conducted in September 1995, diagnoses of malingering and 
avoidant personality disorder were made.  The examiner 
indicated that although the veteran demonstrated a number of 
symptoms of PTSD, the way he reported them and the lack of 
detail gave the examiner a sense that he was reciting off a 
list of known symptoms.  Upon a second VA examination 
conducted in October 1995, diagnoses of symptoms of PTSD and 
avoidant personality disorder were made.  The examiner 
indicated that the veteran appeared to be suffering from some 
symptoms of PTSD which were mild to moderate.  It was noted 
that the veteran appeared to lack sufficient trauma and 
attendant symptoms to justify a severe case of PTSD.  Upon 
evaluation conducted by the Vet Center in 1998, an assessment 
of symptoms of PTSD was made; however, a diagnosis of PTSD 
was not made.  Nevertheless, the Board concludes that the 
evidence overall shows a clear diagnosis of PTSD to satisfy 
the initial element of § 3.304(f).

As to the second §3.304(f) element, as discussed above the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The 
Board is required to "make specific findings of fact as to 
whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  
If the claimed stressor is not combat related, "the 
veteran's lay testimony regarding [an] in-service stressors 
is insufficient, standing alone, to establish service 
connection and must be corroborated by "credible evidence," 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Applicable law further provides that where it is determined, 
through the receipt of certain recognized military citations 
or other supportive evidence, that the veteran  was engaged 
in combat with the enemy and the claimed stressors are 
related to such combat, the appellant's lay testimony 
regarding the stressors must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.303(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute (§ 1154(b)) is ascertained 
when viewed in the context of comparing the evaluation of the 
merits of the claim of a non-combat veteran and a combat 
veteran.  A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  By 
preponderance of the evidence is meant that the truth of the 
fact in controversy is "more likely than not."  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).  

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

Having carefully reviewed all of the evidence of record as to 
this aspect of the veteran's claim, the Board finds that he 
is not a combat veteran.  First, the veteran has not been 
awarded any combat-related awards or decorations.  His 
military occupational specialty (personnel specialist) is not 
indicative of combat service.  Although the veteran's service 
personnel records reflects that he was attached to a combat 
aviation battalion, the service personnel records primarily 
reflect that he served on duty in Vietnam in 1969 and 1970 as 
a clerk.  

The Board has also examined the documents provided by 
USASCRUR.  These do not reflect any indication that the 
veteran's unit, identified as the 245th Aviation Company, 
212th Combat Aviation Battalion, sustained any combat-related 
deaths or injuries of its personnel for the periods 
indicated.  The record does not therefore indicate that the 
veteran engaged in combat with the enemy.  See also 
VAOPGCPREC 12-99, (October 18, 1999) [holding that the 
determination of whether a veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis.].  

As is alluded to above, if the claimed stressor is not 
combat-related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence,' " Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.  

In this matter, the veteran has reported that he is guilt 
ridden by the death of a serviceman, who was specifically 
named, and who the veteran reported he had wished dead.  The 
evidence indicated that the serviceman identified by the 
veteran was killed in Vietnam, several months before the 
veteran even arrived there.  In Cohen v. Brown, 10 Vet. App. 
128 (1997), the Court determined that due to the revised 
diagnostic criteria in the Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV), the "criteria 
now require exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
However, the record does not indicate that a diagnosis of 
PTSD was made based upon this alleged stressor.  

The Board notes that the diagnosis of PTSD which was made in 
August 1995 was based upon the veteran's reports that in 
Vietnam he frequently served on guard duty and was subjected 
to sniper and sapper attacks.  A specific, verifiable, 
stressor was not identified at that time.  Moreover, the 
veteran's statements concerning his experiences in Vietnam 
were vague and nonspecific as to "who, what, when and 
where" so that verification of the veteran's account was not 
possible.  Furthermore, the veteran's statements do not 
comport with the official records or with any other evidence 
of record, which do not indicate that he served in combat.

As indicated earlier, the Board notes that the stressors 
which were alleged with some specificity by the veteran 
during his September and October 1995 VA evaluations were not 
supported by a diagnosis of PTSD.  In fact on both occasions 
the examiners indicated that the veteran had symptoms of 
PTSD, but a clear diagnosis of PTSD based upon the alleged 
stressors was not made at either time. 

Further, the record does not reflect that the stressors 
identified by the veteran in his May 1996 and July 1998 
statements or at any time, have been both verified and have 
been associated with a diagnosis of PTSD.  VA regulations 
also require medical evidence of a causal nexus ("a link") 
between current symptomatology and the claimed in-service 
stressor in order for service connection for PTSD to be 
awarded.  38 C.F.R. § 3.304(f); see Moreau, 9 Vet. App. at 
394-95.   No such evidence has been presented in this case.  
Accordingly, for the reasons and bases discussed in detail 
above, the Board concludes that the preponderance of the 
evidence is against the claim.  Service connection for PTSD 
is therefore denied.   



ORDER

Entitlement to service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


